Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 1/2 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 10,999,166 in view of Ommodt et al., US 2004/0203704.  Ommodt teaches a communication system which connects remote units (access points 25 FIG. 1A) to a hub where the remote is connected to the hub using optical fibers 40, 41 FIG. 2, 3 where the fiber cable can also have power lines powering the remote unit from the hub [0026].  The details of the remote unit are all taught by claim 14 of U.S. Patent No. 10,999,166.
Claims 3-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6 respectively of U.S. Patent No. 10,999,166.
Claims 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11 respectively of U.S. Patent No. 10,999,166.
Claims 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 10 and 10 respectively of U.S. Patent No. 10,999,166.
Claims 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 10 and 10 respectively of U.S. Patent No. 10,999,166.

Regarding the prior art
The prior art is neither anticipates or makes obvious the overall set of limitations given by the independent claims 1 and 15.  The teaching of using a communication system at two power levels to determine maximum available power is taught by Ninh, US 6,212,274.  The technique uses two different input impedances and measures voltage for those impedances (col 5 lines 19-29).  This allows one to determine the RLOOP, e.g. the RLINE of the circuit.  Knowing the voltage, and the resistance of the circuit, the current can be determined.  Note that the current is never measured.  When the input impedance is matched to the RLOOP, maximum power is achieved (col 5 lines 29-31).  Knowing the voltage and the impedance of the line, the maximum power is simply V2/R.  The lack of this teaching is that the current is never directly measured with a power sensor, nor does any communication service occur during the testing.  If fact, the teaching if Ninh is incompatible with providing communication services while determining the maximum available power.
The claims further claim reducing the reduction in transmission power if the calculated maximum available power is insufficient for all of the active communication services.  Azuma, US 2008/0045271 teaches controlling transmitting power as a function of the power threshold set by the system.  However there is no teaching of any means for determining the maximum available power from voltage and current measurements, nor is there any overall circuitry taught which is connected to a voltage/current source for taking the measurements.
Hu et al., 20100291884, teaches a power allocation system for transmit power using an overall power available number.  There is no teaching as to where or how this available power limit is determined, nor is there any overall circuit with a current and voltage sensor available for performing a maximum power availability determination.
Ommodt et al., US 2004/0203704, teaches a communication system which connects remote units (access points 25 FIG. 1A) to a hub where the remote is connected to the hub using optical fibers 40, 41 FIG. 2, 3 where the fiber cable can also have power lines powering the remote unit from the hub [0026]. 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857